Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the amendment filed on 01/28/2022:
Claims 1-2 and 4-20 have been examined.
Claim 3 has been canceled by Applicant.
Claims 1-2, 5-6, 10, 12 have been amended by Applicant.
Claim 12 has been further amended by Examiner.
Claims 1-2 and 4-20 have been allowed.

EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner's amendment was given by Ernest J. Beffel, Jr., Reg. No. 43,489, in a telephone interview on 02/07/2022. The application has been amended as follows: 
In the claims: 
12. (Currently amended) A method of certifying performance of GNSS receivers used on a flying vessel, including: 
flying a vessel equipped with a GNSS signal recorder over a controlled urban landscape and collecting data regarding actual signals received, while collecting data regarding determination by a GNSS receiver onboard the vessel of position of the vessel; 
comparing the actual signals received and the determined position to external sensor recordings of a path of the flying vessel; and 
based at least in part on the comparing, certifying performance of the GNSS receiver when the comparing shows a correlation between the received GNSS signals and [[the]] predicted GNSS signals 
wherein the predicted GNSS signals include prediction whether lines-of-sight from the vehicle to GNSS satellites will be blocked by surrounding structures during a certain time frame for which the lines of site are predicted.	
	
Response to Amendment
Claim Objections
1.	Applicant’s amendments have overcome the claim 5 being a substantial duplicate of claim 2 objections to from the previous Office Action.

Claim Rejections - 35 USC § 112
1.	Applicant’s amendments have overcome the 112(a) or 112 1st paragraph rejections to claim 1 from the previous Office Action.
2.	Applicant’s amendments have overcome the 112(b) or 112 2nd paragraph rejections to claims 1-5 from the previous Office Action.

Claim Rejections - 35 USC § 103
In addition to Applicant’s statements, in third paragraph from the top on page 7 of the remarks filed on 01/28/2022, about where the support for the amended claims can be found, Examiner also presents that the support for the amended claims can also be found in fig. 9-10, Para [0197-0199, 0204, 0213, 0292-0293] of the specification, as published, (received/receiving input specifying an urban area for route planning and visualization parameters including a time range; route planning over times in a range).  


ALLOWABLE SUBJECT MATTER
The following is an examiner’s statement of reasons for allowance: 
In performing initial search, the examiner was able to find the closest prior art of record, which is Driscoll (Pub. No.: US 2016/0280401A1) and Suiter (Pub. No.: US 2014/0343765A1) taken either 

In performing additional search in response to amended claims, the examiner was able to find the closest prior art of record, which is Chhokra (Pub. N.: US 2019/0094379A1) taken either individually or in combination with other prior art of MCDANELL (Pub. No.: US 2013/0162466A1),  Nishi (US Pat. No.: 11150353B2), Ford (Pub. No.: US 2021/0173077A1), HWANG (Pub. No.: US 2014/0336923A1), Driscoll (Pub. No.: US 2016/0282473A1) and STROMMER (Pub. No.: WO 9903009A2), who describe use 3D city models and shadow mapping to improve altitude fixes in urban environments; a method that comprises: generating a set of three-dimensional (3D) candidate positions in a geographic area of interest; predicting global navigation satellite system (GNSS) signal visibility at selected ones of the 3D candidate positions; receiving GNSS signals at a current location of the mobile device; determining observed satellite visibility 

In regards to claims 1-2 and 4-20, Driscoll (Pub. No.: US 2016/0280401A1), Suiter (Pub. No.: US 2014/0343765A1) and Chhokra (Pub. N.: US 2019/0094379A1) taken either individually or in combination with other prior art of record fail to teach or render obvious the following feature(s) / limitation(s): 
using the GNSS Forecast, which depends on whether lines-of-sight from the vehicle to GNSS satellites will be blocked by surrounding structures during a certain time frame for which the lines of sight are predicted, 
to plan a path or route in response to the GNSS Forecast based on how many line-of-sight signals will be available over the path or route during the certain time frame;
to plan a path or route in response to the GNSS Forecast of line-of-sight signals available over the path or route that satisfy predetermined criteria including space to accommodate real-time changes in flight paths, varying from the planned path or route, without compromising a diverted flying vehicle's ability meet requirements of flight control in an airspace;
predicted GNSS signals that include prediction whether lines-of-sight from the vehicle to GNSS satellites will be blocked by surrounding structures during a certain time frame for which the lines of site are predicted.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 


CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YURI KAN whose telephone number is (571) 270-3978.  The examiner can normally be reached on Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Jelani Smith can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YURI KAN, P.E./Primary Examiner, Art Unit 3662